 

Exhibit 10.03

 

ELEVENTH AMENDMENT TO LEASE

 

THIS ELEVENTH AMENDMENT TO LEASE (“Agreement”) dated this 16 day of September,
2014, is made and entered into by and between HOLLIS STREET INVESTORS II,
L.L.C., a Delaware limited liability company (“Landlord”) and LEAPFROG
ENTERPRISES, INC., a Delaware corporation (“Tenant”).

 

BACKGROUND

 

A.           Landlord and Tenant entered into that certain Lease Agreement dated
November 14, 2000, for approximately 40,060 rentable square feet of space (the
“Premises”) located at 6401 Hollis Street, Suite 150, Emeryville, California, as
more fully described in the Lease.

 

B.           The Lease has been amended by a First Amendment to Lease dated
April 30, 2001.

 

C.           The Lease has been amended by a Second Amendment to Lease dated
February 22, 2002, whereby the Premises were expanded by an additional 30,770
rentable square feet and Tenant’s Pro Rata Share was increased to Fifty-One and
Sixty-Two Hundredths Percent (51.62%).

 

D.           The Lease has been amended by a Third Amendment to Lease dated
March 27, 2003, whereby the Premises were expanded by an additional 31,980
rentable square feet and Tenant’s Pro Rata Share was increased to Seventy-Four
and Ninety-Three Hundredths Percent (74.93%).

 

E.           The Lease has been amended by a Fourth Amendment to Lease dated
March 27, 2003.

 

F.           The Lease has been amended by a Fifth Amendment to Lease dated
March 7, 2005, whereby the Lease Term was extended until March 31, 2016.

 

G.           The Lease has been amended by a Sixth Amendment to Lease dated
March 22, 2006, whereby the size of the Premises was increased by an additional
34,393 rentable square feet known as Suite 125.

 

H.           The Lease has been amended by a Seventh Amendment to Lease dated
December 6, 2010, whereby the Lease was terminated as to Suite 175 consisting of
30,770 rentable square feet.

 

I.           The Lease has been amended by an Eighth Amendment to lease dated
June 2, 2011, whereby Landlord granted Tenant use of “Rooftop Equipment” (as
defined therein).

 

 

 

 

J.           The Lease has been amended by a Ninth Amendment to Lease dated
December 9, 2013, whereby Landlord leased Suite 160 in the building known as
Building B, located at 1480 64th Street, Emeryville, California (“Building B”)
on a temporary basis.

 

K.          The Lease has been amended by a Tenth Amendment to Lease dated April
1, 2014, whereby Landlord leased Suite 150 in Building B on a temporary basis.

 

L.           The Lease Agreement, as amended from time to time, is referred to
as the “Lease”.

 

M.          The Premises, including Suite 160 and Suite 150 in Building B,
currently contain 113,914 rentable square feet.

 

N.           The current term of the Lease expires on March 31, 2016.

 

O.           Tenant desires to extend each of the Suite 150 Term and the
Temporary Premises Term and to amend the terms and conditions of the Lease as
set forth in this Agreement.

 

P.           Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Lease.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereby mutually agree as follows:

 

1.          EXTENSION OF TEMPORARY PREMISES TERM. The current Temporary Premises
Term with respect to Suite 160 in Building B expires on January 31, 2015. The
Temporary Premises Term is hereby extended by fourteen (14) months from
February 1, 2015 (the “Temporary Premises Extension Commencement Date”), to
terminate on March 31, 2016.

 

2.          TEMPORARY PREMISES BASE RENT. From and after the Temporary Premises
Extension Commencement Date, the Base Rent for the Temporary Premises shall be
Two and 75/100 Dollars ($2.75) per rentable square foot per month, full service,
for a total of Eight Thousand Six Hundred Four and 75/100 Dollars ($8,604.75)
per month, fully serviced, payable in advance on the first day of each month
during the Temporary Premises Term.

 

3.          EXTENSION OF SUITE 150 TERM. The current Suite 150 Term with respect
to Suite 150 in Building B expires on January 31, 2015. The Suite 150 Term is
hereby extended by fourteen (14) months from February 1, 2015 (the “Suite 150
Extension Commencement Date”), to terminate on March 31, 2016.

 

4.          SUITE 150 BASE RENT. From and after the Suite 150 Extension
Commencement Date, the Base Rent for Suite 150 shall be Two and 75/100 Dollars
($2.75) per rentable square foot per month, full service, for a total of Eleven
Thousand Nine Hundred Sixty-Eight and No/100 Dollars ($11,968.00) per month,
fully serviced, payable in advance on the first day of each month during the
Suite 150 Term.

 

2

 

 

5.          TENANT’S PERCENTAGE SHARE. Tenant shall pay Operating Expenses for
the Temporary Premises and Suite 150 as additional Rent. As of the Temporary
Premises Extension Commencement Date, Tenant’s Percentage Share (also referred
to as “Tenant’s Prorata Share”) of Operating Expenses for the Temporary Premises
shall be Three and Fifty-Five Hundredths Percent (3.55%). As of the Suite 150
Extension Commencement Date, Tenant’s Percentage Share of Operating Expenses for
Suite 150 shall be Four and Ninety-Three Hundredths Percent (4.93%). Tenant’s
Percentage Share for purposes of this Agreement has been calculated as the ratio
that the stipulated rentable area of each of the Temporary Premises and Suite
150 bear to the stipulated rentable area of Building B. If during the Temporary
Premises Term or Suite 150 Term there is a physical change in the rentable area
of the Temporary Premises or Suite 150, respectively, or Building B (as
distinguished from a change in the method of measuring any such rentable area),
there shall be a corresponding adjustment to Tenant’s Percentage Share with
respect to the Temporary Premises and/or Suite 150, as applicable.

 

6.          OPERATING EXPENSES BASE AMOUNT. The “Base Year” with respect to the
Temporary Premises and Suite 150 shall be 2014.

 

7.          PREMISES. For the avoidance of doubt, the term “Premises” as used in
the Lease shall include the Temporary Premises and Suite 150.

 

8.          AUTHORITY. Tenant represents and warrants that all necessary
corporate actions have been duly taken to permit Tenant to enter into this
Agreement and that the person signing this Agreement on behalf of Tenant has
been duly authorized and instructed to execute this Agreement. Landlord
represents and warrants that all necessary company actions have been duly taken
to permit Landlord to enter into this Agreement and that the person signing this
Agreement on behalf of Landlord has been duly authorized and instructed to sign
this Agreement.

 

9.          BROKERS. Each of Landlord and Tenant warrants and represents that it
has dealt with no real estate broker in connection with this Agreement and that
no broker is entitled to any commission on account of this Agreement. The party
who breaches this warranty shall defend, hold harmless and indemnify the other
from any loss, cost, damage or expense, including reasonable attorneys’ fees,
arising from the breach; Landlord’s indemnity of Tenant shall include claims by
the Broker. Landlord is solely responsible for paying the commission of the
Broker in accordance with a separate agreement.

 

10.         FULL FORCE AND EFFECT. Except as expressly modified above, all terms
and conditions of the Lease remain in full force and effect and are hereby
ratified and confirmed. Landlord and Tenant hereby acknowledge and agree that,
except as provided in this Agreement, the Lease has not been modified, amended,
canceled, terminated, released, superseded or otherwise rendered of no force or
effect.

 

[Signature page follows.]

 

3

 

 

Designated Address for Landlord:

 

Hollis Street Investors II LLC

c/o Bentall Kennedy (U.S.) Limited Partnership

Attn: Dir. of Asset Management

1215 Fourth Avenue, Suite 2400

Seattle, WA 98161

Facsimile: 206-682-4769

 

and to:

 

Hollis Street Investors II LLC

c/o Bentall Kennedy (U.S.) Limited Partnership

Attn: Dir. of Asset Management

7315 Wisconsin Ave., Ste. 350 West

Bethesda, MD 20814

Facsimile: 301-656-9339

 

and to:

 

MEPT Edgemoor REIT, LLC

c/o NewTower Trust Company

Attn: President/MEPT or Patrick O. Mayberry

3 Bethesda Metro Center, Suite 1600

Bethesda, MD 20814

Facsimile: 240-235-9961

 

 

LANDLORD:

 

Hollis Street Investors II LLC, a Delaware limited liability company

 

By: Hollis Street Investors, L.L.C, a Delaware limited liability company, its
Sole Member

 

By: MEPT Hollis Street LLC, a Delaware limited liability company, its Manager

 

By: MEPT Edgemoor REIT LLC, a Delaware limited liability company, its Manager

 

By: Bentall Kennedy (U.S.) Limited Partnership, its Authorized Signatory

 

By: Bentall Kennedy (U.S.) G.P. LLC, its General Partner

 

By: /s/ Bruce Tuesley         

Name: Bruce Tuesley         

Its: Vice President             

 

By: /s/ Mark D. Reinikka      

Name: Mark D. Reinikka      

Its: Senior Vice President     

                10/13/14

 

Designated Address for Tenant:

 

Leapfrog Enterprises, Inc.

Attn: Director of Real Estate and Facilities

6401 Hollis Street

Emeryville, CA 94608

 

With a copy to:

 

Leapfrog Enterprises, Inc.

Attn: General Counsel

6401 Hollis Street

Emeryville, CA 94608

 

TENANT:

 

Leapfrog Enterprises, Inc., a Delaware corporation

 

By: /s/ Raymond L. Arthur                   

Name: Raymond L. Arthur                   

Its: CFO 9/30/14                                  

 

 

 

4

